Case 1:20-cv-02320-RBW Document 28-1 Filed 12/08/20 Page 1 of 2




                    Exhibit A
         Case 1:20-cv-02320-RBW Document 28-1 Filed 12/08/20 Page 2 of 2


                                                                      U.S. Department of Justice
                                                                      Federal Bureau of Prisons

                                                                                  North Central Region
                                                                           North Central Regional Office
                                                                                Kansas City, KS 66101
December 7, 2020


Cassandra Stubbs, Director
ACLU Capital Punishment Project
201 W Main Street, Suite 402
Durham, NC 27701

Re: American Civil Liberties Union, et al. v. Federal Bureau of Prisons.
    Civil No. 1:20-cv-02320 (RBW)
    FOIA Request No. 2020-06027

Dear Ms. Stubbs,

Attached, please find the Bureau of Prisons’ (BOP) release of the fourth set of records responsive to the
above captioned case and corresponding FOIA Request No. 2020-06027. After careful review of the
fourth set of records, we have determined 5 pages are available for release in part. No records in this
release were withheld in their entirety. Copies of the releasable records are attached hereto.

Pursuant to the Freedom of Information Act, 5 U.S.C. § 552, the records are redacted and/or withheld
under the following exemptions:

        (b)(6) - concerns materials the release of which would constitute a clearly unwarranted invasion
        of the personal privacy of third parties;

        (b)(7)(C) - concerns records or information compiled for law enforcement purposes the release of
        which could reasonably be expected to constitute an unwarranted invasion of the personal
        privacy of third parties;

        (b)(7)(F) - concerns records or information compiled for law enforcement purposes the release of
        which could reasonably be expected to endanger the life or personal safety of an individual.


Sincerely,




Richard M. Winter
Regional Counsel

Encl.
